Horton , J.,
dissenting: The majority begins from the correct basis: the test of the insurer’s obligation to defend is measured by whether the facts alleged in the liability action bring the matter within the express terms of the policy. U.S. Fidelity & Guaranty Co., Inc. v. Johnson Shoes, Inc., 123 N.H. 148, 151-52, 461 A.2d 85, 87 (1983). For these purposes, however, the majority would test the facts alleged in the liability case on the standard articulated for a motion to dismiss for failure to state a claim. Thus, they reject any factual allegations that are bare conclusions of law. Ronayne v. State, 137 N.H. 281, 283, 632 A.2d 1210, 1211 (1993). This standard is too strict for measuring the duty to defend. We should look to whether “‘by any reasonable intendment of the pleadings liability of the insured can be inferred. . . .’” Happy House Amusement v. N.H. Ins. Co., 135 N.H. 719, 722, 609 A.2d 1231, 1232 (1992) (quoting 14 M. Rhodes, Couch on Insurance 2d § 51:49 (rev. ed. 1982)). Thus, the “facts” necessary to withstand a motion to dismiss for failure to state a claim should not be the same as the “facts” necessary to bring a matter within the express terms of a policy of coverage. For this purpose I would accept conclusory facts.
We should require the insurance company to defend to the point of dismissing the negligence claim. Green Mountain has agreed to defend “even if any of the allegations of the suit are groundless, false or fraudulent.”
*445Practical considerations buttress this approach. The liability case remains alive. Subject to such preclusive effect as this declaratory judgment ruling and our holding on appeal may have, the plaintiff may take another shot at amending his negligence count. He may be successful, not only on amending, but in getting it right. He may move from there to proving his case and burdening the liability defendant with a verdict, based on an occurrence. This burden should belong to the insurance company, to the limits of its coverage. The majority seeks to avoid this problem by limiting the affirmance of the decree below to the specific pleadings involved, possibly reserving, to the defendant, the right to return for another bite should successful amendment in the liability case create properly pled negligence exposure, but giving no guarantee of that right. The insured parted with his premium money to obtain protection against the cost of defending any negligence claim, even groundless claims, and against the risk of answering in damages to such claims.
I would require the insurance company to defend on an “intendment” analysis of the pleadings. If the pleadings are otherwise defective, let the insurance company assert the defect in the liability case. Should the circumstances of the case require conditional disposition of the coverage issue, the decree in the declaratory judgment could be structured to deny coverage if the negligence count is disposed of with prejudice. The result at hand, no duty to defend or indemnify, without such a firm and binding condition, is unsatisfactory.
BATCHELDER , J., joins in the dissent.